DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed on August 02, 2022 is acknowledged. Claims 1, 5-6 and 8-9 have been amended. Applicant identified claims 1-3 and 6-8 are readable on the elected Group I and Species 1. Non-elected Invention and/or Species, Claims 4-5 and 9 have been withdrawn from consideration. Claims 1-9 are pending.
Action on merits of Elected Group and Species, claims 1-3 and 6-8 follows.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022 was filed after the mailing date of the Office Action on May 06, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The newly submitted title of the invention is not descriptive. The new title is: 
VERTICAL MOSFET HAVING SUPERJUNCTION COLUMNS FORMED UNDER THE BODY REGION  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NINOMIYA et al. (US. Patent No. 7,919,374) of record.
With respect to claim 1, NINOMYA teaches a semiconductor device as claimed including: 
a semiconductor substrate (101); 
a first impurity region (102) of a first conductivity type (N) formed on the semiconductor substrate (101); 
a plurality of trenches including a first trench, a second trench, and a third trench each formed on a surface of the first impurity region (102) and extending in a first direction (along line A-A’) in plan view, wherein the second trench and the third trench are adjacent to the first trench to sandwich the first trench in a second direction orthogonal to the first direction;
a gate electrode (106) formed in each of the first to third trenches via a gate insulating film (not shown); 
a plurality of column regions formed in the first impurity region (102), wherein the plurality of column regions includes a first column region (104), a second column region (104), and a third column region (104), wherein the first column region (104) is formed between the first trench and the second trench, wherein the second column region (104) and the third column region (104) are formed adjacent to each other in the first direction between the first trench and the third trench, wherein the first (104) to third (104) column regions each has a bottom depth which is deeper than a bottom depth of each of the first to third trenches, and wherein the first (104) to third (104) column regions each is a second conductivity type (P) which is opposite to the first conductivity type (N);
a second impurity region (103) of the second conductivity type (P) formed inside the first impurity region (102) and having a bottom depth shallower than the bottom depth of each of the first to third trenches; 
a third impurity region (105) of the first conductivity type (N) formed in the second impurity region (103); 
a plurality of contact holes penetrating the third impurity region (105) and reaching the second impurity region (103), wherein the plurality of contact holes includes a first contact hole formed between the first trench and the second trench and a second contact hole formed between the first trench and the third trench; 3 DMUS 188638772-1.067237.1694Application No. 16/782,802Docket No.: 067237-1694 Reply to Office Action of May 6, 2022 
a first plug (112) and a second plug (112) respectively formed inside the first contact hole and the second contact hole, wherein the first plug (112) and the second plug (112) are electrically connected to the second impurity region (103) and the third impurity region (105), wherein, in the second direction, a distance between a center of the gate electrode (106) formed inside the first trench and a center of the gate electrode (106) formed inside the second trench is the same as a distance between a center of the first plug (112) in the first contact hole and a center of the second plug (112) in the second contact hole, and 
wherein an angle θ1 defined by i) a line connecting a center of the first column region (104) and a center of the second column region (104) and ii) a line connecting a center of the first column region (104) and center of the third column region (104) is 60 degrees or more, less than 90 degrees. (See FIGs. 1A-B).  

With respect to claim 2, 15the angle θ of KAWASHIMA is 60 degrees.  
With respect to claim 3, in the second direction, a distance between the center of the gate electrode (106) formed inside the first trench and the center of the 20gate electrode (106) formed inside the second trench or inside the third trench of NINOMIYA is LA, a distance from the center of the first column region (104) to the center of the second column region (104), a 40distance from the center of the second column region (104) to the center of the third column region (104), and a distance from the center of the first column region (104) to the center of the third column region (104) is (2 / √3) x LA, respectively.  

With respect to claim 6, the plurality of trenches of NINOMIYA further include a trench connection portion extending in the second direction and connecting the first trench and the second trench, wherein, a gate lead-out portion (107) integrated with the gate electrode (106) is formed in the trench connection portion via the gate insulating film (not shown), wherein a width of the trench connection portion in the first direction is larger than a width of the first trench in the second direction, and wherein a third plug (110) for connecting to a gate wiring (111) is formed on the gate lead-out portion (107).  

With respect to claim 7, the plurality of column regions (104) of NINOMIYA further include a fourth column region (104) adjacent to the first column region (104) so as to sandwich the gate lead-out portion (107) in the first direction, and wherein the first column region (1040 and the fourth column region (104) are formed at positions that do not overlap with the trench connection portion (107) in plan view. 

With respect to claim 8, the plurality of column regions (104) of NINOMIYA are in contact with the second impurity region (103).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829